DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 17, 18 and 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panescu et al. (US2017/0172662).
	Regarding claim 17, Panescu discloses A system comprising: 
a teleoperational assembly including a plurality of manipulators, wherein a first manipulator of the plurality of manipulators is configured to control movement of an endoscopic imaging system (fig. 5; “FIG. 5 is an illustrative block diagram of a teleoperation surgery system 100 to perform minimally invasive surgical procedures using one or more mechanical arms 158 in accordance with some embodiments…For instance, a mechanical surgical arm (e.g., the center mechanical surgical arm 158C) may be used to support an endoscope with a stereo or three-dimensional surgical image capture device 101C, such as an endoscope associated a Q3D image sensor array” in par. [0062]); and 
a processing unit including one or more processors (“In accordance with some embodiments a processor system that includes one or more than one processor is configured to perform processor functions. In some embodiments the processor system includes multiple processors configured to operate together to perform the processor functions” in par. [0072]), wherein the processing unit is configured to 
obtain an endoscopic image dataset of a patient anatomy from an endoscopic imaging system (“a system determines a Q3D model of the scene imaged by a Q3D sensor of an endoscope. 3D coordinates are determined for a target instrument within the Q3D model. A geometrical transformation of the endoscope pose is determined to align it with the pose of the identified target instrument. Based on this geometrical transformation, the Q3D model of an anatomical structure is transformed so that to provide an observer with a virtual view according to the pose of the target instrument” in par. [0012]; note: Q3D model before the transformation); 
retrieve an anatomic model dataset of the patient anatomy obtained by an anatomic imaging system (“a 3D model such as a CRT or MRI” in par. [0075]; “In response to a determination that the entire region of interest has been scanned, control flows to module 406, which configures the controller to assemble a three-dimensional model of the imaging volume of interest. Assembly of a 3D image of a target based upon three-dimensional information indicating the physical position of structures of the target is known to persons of ordinary skill in the art and need not be described herein. Module 407 configures the controller to store the 3D model developed using the physical position information determined for multiple targets for further review and manipulation. For example, the 3D model could be used at a later time for surgical applications, such as sizing an implant for the particular dimensions of a patient's organ” in par. [0079]); 
map the endoscopic image dataset to the anatomic model dataset (fig. 23, 24, 26; par. [0127]-[0149]); and 
display a first vantage point image using the mapped endoscopic image dataset, the first vantage point image presented from a first vantage point at a distal end of the endoscopic imaging system (prior to command “Rotate Left” or “Rotate Right” in fig. 24; par. [0129]); and 
display a second vantage point image using at least a portion of the mapped endoscopic image dataset, the second vantage point image presented from a second vantage point, different from the first vantage point (after command “Rotate Left” or “Rotate Right” in fig. 24; fig. 23, 24, 26; par. [0127]-[0149]).
Regarding claim 18, Panescu discloses The system of claim 17 wherein the first and second vantage points are inside the patient anatomy (“the endoscope 2502 penetrates body wall tissue via a cannula or enters the body through a natural orifice, and then it extends within a patient's body cavity in order to provide visual access to and capture images of the surgical scene 2508, which includes, as example targets, the surgical instrument 2406 and the anatomical structures 2508-1, 2508-2 inside the patient's body cavity” in par. [0130]).
Regarding claim 20, Panescu discloses The system of claim 17 wherein mapping the endoscopic image dataset to the anatomic model dataset includes mapping a two dimensional point cloud from the endoscopic image dataset into a three dimensional point cloud based on the anatomic model dataset (“a series of geometric transformations are performed based upon information in the Q3D model of the scene 2508 to virtually “move” the Q3D endoscope 2502 so that it takes the 3D pose of instrument 2506” in par. [0036]; “Module 2606 configures the computer 151, or controller 106, to determine the (x, y, z) coordinates of at least two points located on a visible portion of the instrument 2506 from the Q3D model 2650. Preferably, for increased accuracy, more points can be determined. Assume, for example, that these points are P.sub.1 and P.sub.2 shown in FIG. 25. As discussed above, it is assumed that endoscope 2502 lies on the z-axis 2518 of the 3D system of coordinates, with its tip at the origin. Consequently, the axis 2518 of endoscope 2502 can be described as 3D line” in par. [0137]; “Module 2610 configures the computer system 151 to compute transformations that virtually “move” endoscope 2502 to the pose of the instrument 2506. This “move” includes a series of virtual rotations and virtual translations that virtually align the z-axis 2518 of the endoscope 2502 with the axis 2514 of the target instrument 2506” in par. [0140]).
Regarding claim 21, Panescu discloses The system of claim 20 wherein displaying the first vantage point image includes constructing the first vantage point image from the three dimensional point cloud (“In accordance with some embodiments, a virtual Q3D perspective of the surgical scene 2508 is produced from a viewing perspective along longitudinal axis 2514 of the target surgical instrument 2506, which is disposed within the endoscope FOV.sub.e of the sensor array associated with the endoscope 2502. A determination is made as to transformations of orientation and position of the endoscope 2502 to align it with the axis 2514 of the target surgical instrument 2506. These orientation and position transformations are used as a basis for transformation of a Q3D rendering of the scene 2508 from a Q3D view within the FOV.sub.e of the endoscope 2502 to a Q3D view within an instrument field of view (FOV.sub.i) along the axis 2514 of the surgical instrument 2506” in par. [0133]).
Regarding claim 22, Panescu discloses The system of claim 17 wherein the processing unit is further configured to: display a first three-dimensional anatomic model image generated from the anatomic model dataset, with the first vantage point image (“Module 2614 configures the computer 151 to use the transformed Q3D model to display the surgical scene from the virtual perspective of the target instrument 2506” in par. [0148]; prior to command “Rotate Left” or “Rotate Right” in fig. 24).
Regarding claim 23, Panescu discloses The system of claim 22 wherein the processing unit is further configured to: display a second three-dimensional anatomic model image generated from the anatomic model dataset, with the second vantage point image (“Module 2614 configures the computer 151 to use the transformed Q3D model to display the surgical scene from the virtual perspective of the target instrument 2506” in par. [0148]; after command “Rotate Left” or “Rotate Right” in fig. 24).
Regarding claim 24, Panescu discloses The system of claim 22 wherein displaying the first three-dimensional anatomic model image with the first vantage point image includes projecting the first vantage point image onto the first three-dimensional anatomic model image (“Module 2614 configures the computer 151 to use the transformed Q3D model to display the surgical scene from the virtual perspective of the target instrument 2506” in par. [0148]; prior to command “Rotate Left” or “Rotate Right” in fig. 24).
Regarding claim 25, Panescu discloses The system of claim 22 wherein the processing unit is further configured to: display a second three-dimensional anatomic model image, generated from the anatomic model dataset, with the second vantage point image (“Module 2614 configures the computer 151 to use the transformed Q3D model to display the surgical scene from the virtual perspective of the target instrument 2506” in par. [0148]; after command “Rotate Left” or “Rotate Right” in fig. 24).
Regarding claim 26, Panescu discloses The system of claim 22 wherein displaying the first three-dimensional anatomic model image with the first vantage point image includes depth matching the endoscopic image dataset to the anatomic model dataset (“a series of geometric transformations are performed based upon information in the Q3D model of the scene 2508 to virtually “move” the Q3D endoscope 2502 so that it takes the 3D pose of instrument 2506” in par. [0036]; “Module 2606 configures the computer 151, or controller 106, to determine the (x, y, z) coordinates of at least two points located on a visible portion of the instrument 2506 from the Q3D model 2650. Preferably, for increased accuracy, more points can be determined. Assume, for example, that these points are P.sub.1 and P.sub.2 shown in FIG. 25. As discussed above, it is assumed that endoscope 2502 lies on the z-axis 2518 of the 3D system of coordinates, with its tip at the origin. Consequently, the axis 2518 of endoscope 2502 can be described as 3D line” in par. [0137]; “Module 2610 configures the computer system 151 to compute transformations that virtually “move” endoscope 2502 to the pose of the instrument 2506. This “move” includes a series of virtual rotations and virtual translations that virtually align the z-axis 2518 of the endoscope 2502 with the axis 2514 of the target instrument 2506” in par. [0140]).
Regarding claim 27, Panescu discloses The system of claim 22 wherein displaying the first three-dimensional anatomic model image with the first vantage point image includes scaling the first three-dimensional anatomic model image to the first vantage point image (“a series of geometric transformations are performed based upon information in the Q3D model of the scene 2508 to virtually “move” the Q3D endoscope 2502 so that it takes the 3D pose of instrument 2506” in par. [0036]; “Module 2606 configures the computer 151, or controller 106, to determine the (x, y, z) coordinates of at least two points located on a visible portion of the instrument 2506 from the Q3D model 2650. Preferably, for increased accuracy, more points can be determined. Assume, for example, that these points are P.sub.1 and P.sub.2 shown in FIG. 25. As discussed above, it is assumed that endoscope 2502 lies on the z-axis 2518 of the 3D system of coordinates, with its tip at the origin. Consequently, the axis 2518 of endoscope 2502 can be described as 3D line” in par. [0137]; “Module 2610 configures the computer system 151 to compute transformations that virtually “move” endoscope 2502 to the pose of the instrument 2506. This “move” includes a series of virtual rotations and virtual translations that virtually align the z-axis 2518 of the endoscope 2502 with the axis 2514 of the target instrument 2506” in par. [0140]).
Regarding claim 28, Panescu discloses The system of claim 17 wherein the endoscopic image dataset includes a first two dimensional image dataset and the anatomic model dataset includes a three-dimensional anatomic model dataset, wherein mapping includes mapping the first two dimensional image dataset to the three-dimensional anatomic model dataset (“a series of geometric transformations are performed based upon information in the Q3D model of the scene 2508 to virtually “move” the Q3D endoscope 2502 so that it takes the 3D pose of instrument 2506” in par. [0036]; “Module 2606 configures the computer 151, or controller 106, to determine the (x, y, z) coordinates of at least two points located on a visible portion of the instrument 2506 from the Q3D model 2650. Preferably, for increased accuracy, more points can be determined. Assume, for example, that these points are P.sub.1 and P.sub.2 shown in FIG. 25. As discussed above, it is assumed that endoscope 2502 lies on the z-axis 2518 of the 3D system of coordinates, with its tip at the origin. Consequently, the axis 2518 of endoscope 2502 can be described as 3D line” in par. [0137]; “Module 2610 configures the computer system 151 to compute transformations that virtually “move” endoscope 2502 to the pose of the instrument 2506. This “move” includes a series of virtual rotations and virtual translations that virtually align the z-axis 2518 of the endoscope 2502 with the axis 2514 of the target instrument 2506” in par. [0140]).
Regarding claim 29, Panescu discloses The system of claim 28 wherein the endoscopic image dataset includes a second two dimensional image dataset such that the first and second two dimensional image datasets form a stereoscopic image dataset, wherein mapping includes mapping the second two dimensional image dataset to the three-dimensional anatomic model dataset (“Teleoperation refers to operation of a machine at a distance. In a minimally invasive teleoperation medical system, a surgeon may use an endoscope that includes a camera to view a surgical site within a patient's body. Stereoscopic images have been captured, which allow the perception of depth during a surgical procedure. A camera system, which is mounted on an endoscope and which includes an imager sensor array, provides quantitative three-dimensional information plus color and illumination data that can be used to generate three-dimensional images in accordance with some embodiments” in par. [0061]; “In accordance with some embodiments, Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information” in par. [0073]).
Regarding claim 30, Panescu discloses The system of claim 17 wherein the anatomic imaging system is a computed tomography imaging system (“an imaging system (not shown), such as a MRI, CT or ultrasound imaging system” in par. [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19, 31, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (US2017/0172662) in view of Sauer et al. (US2006/0281971).
Regarding claim 19, Panescu discloses The system of claim 17 but fails to disclose wherein the second vantage point is outside of the patient anatomy.
Sauer discloses, in the same field of endeavor, wherein the second vantage point is outside of the patient anatomy (“System 100 is capable of selectably presenting multiple views to physician 101. Specifically, at the physician's option, a variety of different views of the patient's anatomy and surgical site can be shown. These views can be a single type of view or, alternatively, a combination of views that best support the current surgical task. More particularly, the physician may select, illustratively, a global view, which is a virtual view from the perspective of the physician. In such a view, the current position and orientation of the surgical instruments and endoscope are tracked, as discussed further herein below, and are graphically shown in the context of a three-dimensional model of the patient's relevant anatomy. Such a global view may consist, for example, of a combination of preoperative images (e.g., CT or MRI scan images) of the patient, live visual images of the patient captured by one or more video cameras, and positional information of the medical instruments and the endoscope. This latter positional information may consist of graphical representations of the instruments and their movement with respect to the global view. In addition to the global view, in accordance with another embodiment of the invention, the physician can select for display a local view of the surgical site, which is an optical view from the perspective of the endoscope/thoracoscope” in par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu with the teaching of Sauer in order to provide more information to a user.
Regarding claim 31, Panescu discloses The system of claim 17 but fails to disclose wherein the second vantage point image is from a recorded image from a previous vantage point of the distal end of the endoscopic imaging system.
Sauer discloses, in the same field of endeavor, wherein the second vantage point image is from a recorded image from a previous vantage point of the distal end of the endoscopic imaging system (“Such a global view may consist, for example, of a combination of preoperative images (e.g., CT or MRI scan images) of the patient…In addition to the global view, in accordance with another embodiment of the invention, the physician can select for display a local view of the surgical site, which is an optical view from the perspective of the endoscope/thoracoscope” in par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu with the teaching of Sauer in order to provide system flexibility. 
Regarding claim 32, Panescu discloses The system of claim 17 wherein the processing unit is further configured to: track a medical instrument positioned within the patient anatomy, the medical instrument coupled to a second manipulator of the plurality of manipulators (“The mechanical surgical arms 158A-158D may each include one or more displacement transducers, orientational sensors, and/or positional sensors 185 to generate raw uncorrected kinematics information to assist in precise teleoperated control, as well as initial acquisition by a tracking system and tracking of instruments. The instruments may also include a displacement transducer, a positional sensor, and/or orientation sensor 186 in some embodiments of the invention. Moreover, one or more instruments may include a marker 189 to assist in acquisition and tracking of the instruments” in par. [0067]); but fails to disclose and display a simulated image of the tracked medical instrument extending from the patient anatomy with the displayed second vantage point image.
Sauer discloses, in the same field of endeavor, display a simulated image of the tracked medical instrument extending from the patient anatomy with the displayed second vantage point image (In such a view, the current position and orientation of the surgical instruments and endoscope are tracked, as discussed further herein below, and are graphically shown in the context of a three-dimensional model of the patient's relevant anatomy. Such a global view may consist, for example, of a combination of preoperative images (e.g., CT or MRI scan images) of the patient, live visual images of the patient captured by one or more video cameras, and positional information of the medical instruments and the endoscope. This latter positional information may consist of graphical representations of the instruments and their movement with respect to the global view. In addition to the global view, in accordance with another embodiment of the invention, the physician can select for display a local view of the surgical site, which is an optical view from the perspective of the endoscope/thoracoscope” in par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu with the teaching of Sauer in order to provide system flexibility. 
Regarding claim 36, Panescu discloses The system of claim 17, but fails to disclose wherein the endoscopic image dataset comprises live image data and recorded image data.
Sauer discloses, in the same field of endeavor wherein the endoscopic image dataset comprises live image data and recorded image data (“Such a global view may consist, for example, of a combination of preoperative images (e.g., CT or MRI scan images) of the patient, live visual images of the patient captured by one or more video cameras, and positional information of the medical instruments and the endoscope” in par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu with the teaching of Sauer in order to provide system flexibility.
5.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (US2017/0172662) in view of Sauer et al. (US2006/0281971) further in view of Blumenkranz et al. (US2016/0101263).
Regarding claim 33, the combined references of Panescu and Sauer disclose The system of claim 32, but fail to disclose wherein the simulated image of the tracked medical instrument is generated based on a position of the medical instrument generated from shape sensor information.
Panescu teaches generating positional information of the medical instrument (“The mechanical surgical arms 158A-158D may each include one or more displacement transducers, orientational sensors, and/or positional sensors 185 to generate raw uncorrected kinematics information to assist in precise teleoperated control, as well as initial acquisition by a tracking system and tracking of instruments. The instruments may also include a displacement transducer, a positional sensor, and/or orientation sensor 186 in some embodiments of the invention” in par. [0067]).
Blumenkranz teaches, in the same field of endeavor, generating positional information of a medical instrument using shape sensor information (“the teleoperational medical system (e.g., the teleoperational medical system 10 shown in FIG. 1 and/or the tracking system 136 shown in FIG. 2) obtains fiber optical data from the radiopaque optical fiber shape sensor that reflects shape and position data about the fiber and the medical instrument” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system of Blumenkranz for generating positional information for the system of Panescu since both systems were known in teleoperational medical devices and one of ordinary skill in the art would have performed the substitution with predictable results.
6.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (US2017/0172662) in view of Sauer et al. (US2006/0281971) further in view of Seeber (US2018/0228343).
Regarding claim 34, the combined references of Panescu and Sauer disclose The system of claim 32, but fail to disclose wherein the simulated image of the tracked medical instrument is generated based on a position of the medical instrument generated from kinematic chain information.
Panescu teaches generating positional information of the medical instrument (“The mechanical surgical arms 158A-158D may each include one or more displacement transducers, orientational sensors, and/or positional sensors 185 to generate raw uncorrected kinematics information to assist in precise teleoperated control, as well as initial acquisition by a tracking system and tracking of instruments. The instruments may also include a displacement transducer, a positional sensor, and/or orientation sensor 186 in some embodiments of the invention” in par. [0067]).
Seeber teaches, in the same field of endeavor, generating positional information of a medical instrument using kinematic chain information (“Further, it is advantageous when the control unit determines the positions each time via the kinematic chain of a manipulator arm of a manipulator or of a surgical robot system that is connected to the endoscope or via the kinematic chain of a manipulator arm of the manipulator or of the surgical robot system that is connected to the surgical instrument. As a result, an easy position determination of the position of the first point, the second point and of the surgical instrument is possible. In particular, the change of the positions due to a movement of the respective manipulator arm can easily be understood and the relevant position can then easily be determined via the kinematic chain or the change of the position of the endoscope or the surgical instrument” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system of Seeber for generating positional information for the system of Panescu since both systems were known in teleoperational medical devices and one of ordinary skill in the art would have performed the substitution with predictable results.
7.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (US2017/0172662) in view of Sauer et al. (US2006/0281971) further in view of Ibach et al. (US2016/0175057).
Regarding claim 35, the combined references of Panescu and Sauer disclose The system of claim 32, but fails to disclose wherein the simulated image of the tracked medical instrument is generated based on a position of the medical instrument generated from a camera using vision-based tracking.
Panescu teaches generating positional information of the medical instrument (“The mechanical surgical arms 158A-158D may each include one or more displacement transducers, orientational sensors, and/or positional sensors 185 to generate raw uncorrected kinematics information to assist in precise teleoperated control, as well as initial acquisition by a tracking system and tracking of instruments. The instruments may also include a displacement transducer, a positional sensor, and/or orientation sensor 186 in some embodiments of the invention” in par. [0067]).
Seeber teaches, in the same field of endeavor, generating positional information of a medical instrument based on a camera using vision-based tracking (“the controller determines a nominal value to be factored into the control command based on the position deviation, and the controller actuates the manipulator based on this nominal value so that the surgical instrument detected in the displayed moving image is brought into the determined reference position by tracking of the endoscope with the camera” in claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system of Ibach for generating positional information for the system of Panescu since both systems were known in teleoperational medical devices and one of ordinary skill in the art would have performed the substitution with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667